Citation Nr: 0722166	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO. 04-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling.

2. Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

3. Entitlement to an effective date prior to January 21, 2003 
for the increased evaluation for migraines.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and K.M., a friend


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 until January 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and March 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The appeal initially included a claim for an earlier 
effective date pertaining to sinusitis. During the pendency 
of the appeal, the RO granted an effective date of August 25, 
2000 in an April 2004 rating decision. This date is prior to 
the September 1, 2000 effective date sought by the veteran. 
As such the April 2004 rating decision represents a total 
grant of the benefits sought on appeal and the issue is not 
presently before the Board.

A review of the record reflects the veteran raised a claim 
for Clear and Unmistakable Evidence concerning the initial 
assignment of service connection for migraine headaches. This 
issue has not been adjudicated and is REFERRED to the RO for 
appropriate action.




FINDINGS OF FACT

1. There is no medical evidence demonstrating the veteran's 
migraine headache disability results in frequent 
hospitalizations or marked interference with employment to 
render the schedular rating criteria impractical.

2. The veteran's sinusitis resulted in cysts or polyps.

3. Service connection was granted for migraine headaches, 
with a 10 percent rating assigned as of July 14, 1999, in an 
October 2002 rating decision. The veteran was advised of the 
rating decision, but did not appeal any aspect of the rating.  

4. The veteran's application for an increased evaluation for 
migraine headaches was received on January 21, 2003.

5. Prior to January 21, 2003 there is no formal or informal 
claim for an increased evaluation for migraines.

6. It is not factually ascertainable that the veteran 
experienced an increase in the migraine disability within one 
year of submitting the claim.

7. It is factually ascertainable that the veteran's service-
connected disabilities caused her to become totally unable to 
obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2006).

2. The criteria for a 30 percent rating for right maxillary 
sinusitis have been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.97, Diagnostic Codes 6522-6513 (2006).

3. The criteria for an effective date prior to January 21, 
2003 for the grant of an increased 50 percent evaluation for 
migraines have not been met. 38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400 (2006).

4. The criteria for the assignment of a TDIU rating have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2003, 
May 2003, August 2003, December 2003, May 2005 and March 
2006. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with her claim and provided testimony at a Board 
hearing. The veteran and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide her claim. In fact, 
in October 2006, the veteran indicated she had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 


Migraines

The RO granted service connection for migraines in an October 
2002 rating decision. At that time, a 10 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100. Subsequently, a June 2003 rating decision granted an 
increased evaluation of 50 percent. The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of her disability. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the currently 
assigned 50 percent rating contemplates very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. 

As the veteran is currently in receipt of the maximum 
schedular evaluation for migraines under Diagnostic Code 
8100, the Board has considered rating the veteran's 
disability under the provisions for the application of other 
Diagnostic Codes. However, higher ratings for a headache 
condition are not available under other Diagnostic Codes. 
Therefore, the question becomes whether the veteran meets the 
criteria for a referral of the claim for the assignment of an 
extra-schedular evaluation. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

A July 2003 letter from a private physician discussed the 
findings from a recent neurological assessment. The veteran 
reported migraine headaches since 1974 and explained they 
were preceded by an aura of stars and a left temporal 
headache that was throbbing and associated with nausea, 
vomiting, photophobia and phonophobia. The headaches lasted 
up to two days and initially occurred once every two weeks 
but had recently increased to twice a week. The veteran also 
described a chronic daily headache during the past two 
months. She reported occasional nonmigrainous headaches which 
she treated with medication. The nonmigraine headaches had 
increased in frequency and occurred daily. The veteran 
described them as constant and associated with daily 
analgesic use. A computed tomography (CT) scan of the brain 
was negative. There was no history of dizziness, vertigo, 
diplopia, dysarthria, dysphagia, neck pain, chest pain, 
palpitations, focal weakness, numbness or tingling, gait or 
balance difficulties, sphincter disturbances, syncope or 
seizures. 

Neurological examination revealed fluent speech and intact 
comprehension with normal long and short term memory. The 
cranial nerves revealed no papilledema on funduscopy. 
Extraocular movements were intact without nystagmus. The 
nuerologic examination was nonfocal and without evidence of 
increased intracranial pressure. The impression was 
underlying migraine headaches that appeared frequently, 
approximately twice per week. Superimposed on the migraine 
headaches were chronic and constant daily headaches which 
were likely an analgesic rebound due to excessive use of 
painkillers. 

The veteran underwent a VA examination in November 2005 to 
assess the severity of her disability. She indicated the 
headaches increased during the prior two years and occurred 
on a daily basis and lasted the entire day. The veteran rated 
the headaches as a 9 on a scale of 1 to 10. The headaches 
were accompanied by phonophobia and photophobia and the 
veteran explained she had to go to very dark, quiet, cool 
rooms and lie down in order to get relief. She did not know 
of precipitating or aggravating factors. The headaches were 
alleviated by going to a dark room and medication provided 
some relief. The veteran reported the headaches usually 
occurred on the left side of the head and revolved temporally 
to the posterior parietal region. They were accompanied by 
weakness, nausea and flashing lights. She indicated they were 
usually precipitated by sinus infections which increased the 
frequency of the headaches. She described the pain as a 
severe pressure-like throbbing pain. The effects were 
prostrating and when the veteran got headaches they affected 
her activities of daily living as she had to go to dark quiet 
room and lay down. 

Clinical examination revealed cranial nerves 2 to 12 were 
grossly intact. There was no nsystagmus. Fundal exam was 
normal and no papilledema was noted. Past and present memory 
was good. The diagnosis was migraine headaches and the 
examiner noted that the level of severity of the headaches 
was moderate as per physical exam findings and veteran's 
history.

Additionally, the veteran provided testimony at a May 2007 
Board hearing. During the Board hearing, the veteran related 
that she was treated at the VA medical center and took 
medications for her migraines. She indicated she had at least 
three migraines per week and after the migraine experienced a 
rebound headache. She related she had been taken to the 
emergency room for her migraines and explained she had to 
stay in a dark quiet room during the migraines. She indicated 
she requested medical retirement for the migraine and 
backbone disabilities. 

The veteran also submitted lay statements in support of her 
claim. The veteran's husband, daughter and friends described 
the veteran's symptoms associated with the migraines and 
explained the veteran's need for assistance and inability to 
work or function during migraines. They indicated the veteran 
was limited in her activities as a sudden headache may 
require the veteran to hurry home. The statement related the 
veteran had symptoms of nausea, dizziness, vomiting, and 
chills and occasionally required the veteran go to the 
emergency room. Friends reported sitting with the veteran 
during episodes as the veteran was unable to get out of bed 
and unable to be alone during those times. 

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards. Although the veteran, lay statements and treatment 
records reflected the migraines interrupted with the 
veteran's ability to work, this is generally contemplated by 
the current 50 percent evaluation which indicates the 
headaches are productive of severe economic inadaptability. 
While the veteran and the lay statements asserted 
hospitalizations for the migraine condition, the last 
emergency room visit for the migraines documented in the 
record is in March 2005. In sum, there is no objective 
evidence of any symptoms due to his service-connected 
migraines at issue that are not contemplated by the rating 
criteria. Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted. See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996). (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)
 
Therefore the preponderance of the evidence is against an 
increased evaluation for migraines. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

The RO granted service connection for sinusitis in a June 
2003 rating decision. At that time a 10 percent evaluation 
was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 
6522-6513. The veteran contends the current rating evaluation 
does not accurately reflect the severity of her disability. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

As noted above, the veteran's chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6522-6513. 
Diagnostic Code 6513 rates the disability using a General 
Rating Formula for sinusitis. Under this General Rating 
Formula, a 10 percent rating is assigned when there is 
evidence of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A higher 30 percent 
rating is assigned when there is evidence of three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six incapacitating 
episodes per year. A 50 percent rating is assigned when there 
is evidence of chronic osteomyelitis following radical 
surgery or near constant sinusitis after repeated surgeries. 
The note following the General Rating Formula indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side. A higher 30 
percent rating is warranted when there are nasal polyps. 38 
C.F.R. § 4.79, Diagnostic Code 6522. 

A June 2003 VA x-ray of the nasal bones found the nasal bones 
were intact and no acute fracture of dislocation was seen. A 
June 2003 x-ray of the paranasal sinuses found the frontal 
ethmoid and right maxillary and sphenoid sinuses were clear. 
A slight haziness was visualized in the left maxillary sinus 
inferiorly. The left maxillary sinus slight haziness may be 
due to artifact or minimal sinus disease. 

A May 2004 VA computed tomography (CT) scan of the facial 
bones reflected bilateral concha bullosa. In the lateral 
right maxillary sinus, there was a 1 centimeter density which 
may represent a mucosal retention cyst or polyp. Frontal 
sinuses and ethmoid air cells were essentially clear. Minimal 
mucosal thickening in the posterior left sphenoid sinus was 
noted. The impression was mucosal retention cyst or polyp in 
the right maxillary sinus and mild mucosal thickening in the 
left sphenoid sinus and bilateral concha bullosa. 

An August 2004 letter from a private physician reported the 
veteran was treated for recurrent headaches and sinus 
pressure. Evaluation revealed several allergies and a CT scan 
of the sinus revealed a likely retention cyst in the right 
maxillary and minimal mucosal thickening in the left sphenoid 
sinuses. The physician indicated the veteran received allergy 
shots since July 2003 and used inhaled nasal steroid therapy 
to shrink the cyst. The veteran developed occasional sinus 
pressure and acute pain that was likely due to acute 
sinusitis. The physician's impression was the veteran had 
recurrent rhinitis, likely due to an allergic etiology; 
recurrent episodes of acute sinusitis due to allergic 
rhinitis and/or obstruction by the maxillary cyst; and 
migraine headaches which may have complicated sinus pain. 

A December 2004 private physician statement reflected the 
veteran presented with a few days history of rhinitis and 
nasal obstruction followed by sinus pain worse in the left 
paranasal area. Clinical examination revealed excessively 
swollen and boggy nasal turbinates with minimum air flow, 
worse on the left. There was acute pain over the left 
maxillary sinus area. The veteran was diagnosed with acute 
sinusitis and treated with medication. The physician related 
that a subsequent visit revealed complete resolution of 
symptoms. The physician's final assessment was acute 
sinusitis, likely due to nasal block and a cyst in the 
maxillary sinus. 

The veteran underwent a VA examination in November 2005. The 
veteran complained of current problems with her allergies and 
reported feeling pressure in the frontal and maxillary 
sinuses. She also related post nasal drip with some sneezing 
and nasal obstruction. The veteran reported attacks occurred 
approximately three times a month and lasted approximately 
one week. She took medication which helped relieve some of 
the symptoms. The veteran indicated she could not breathe out 
of the right nostril due to a nasal polyp and a cyst on the 
right naris. She denied nasal surgery. The episodes were 
usually accompanied by a purulent discharge from the nasal 
passages. She denied dyspnea at rest or on exertion. The 
veteran related the sinusitis affected her speech. The 
frontal and maxillary sinuses were mainly affected and 
usually triggered her headaches. The allergic rhinitis 
occurred on a seasonal basis, usually in the fall and spring. 
The veteran sometimes developed chest congestion with the 
allergic rhinitis. She denied periods of incapacitation due 
to allergies. 

Clinical examination revealed no external deformity of the 
nose. The septum was midline and mucous membranes were pink 
and moist. The left middle turbinate was hypertrophied with 
30 percent posterior occlusion. There were no lesions. The 
frontal and maxillary sinuses were tender to palpation. She 
had 10 percent breathing from the right nostril compared to 
90 percent breathing of the left nostril. There was evidence 
of post nasal. There was no tonsillar hypertrophy. No lesions 
or masses were noted. Paranasal sinus x-rays performed in 
November 2005 reflected the frontal ethmoid maxillary and 
sphenoid sinuses were clear, no air fluid level seen. The 
impression was unremarkable paranasal sinus study. The 
diagnosis was chronic sinusitis/allergic rhinitis. The 
examiner expressed that the severity of the veteran's sinus 
allergic condition was mild at present as per the physical 
examination and the x-ray findings. 

VA medical records dated in September 2006 reflected the 
veteran underwent a septoplasty and bilateral inferior 
turbinoplasties for nasal obstruction. The indication for the 
surgery was allergic rhinitis, persistent nasal obstruction, 
deviation of the nasal septum, left anterior quadrilateral 
cartilage and right anterior inferior maxillary crest and 
turbinate hypertrophy bilaterally.

In summary, while the veteran clearly had chronic sinusitis, 
there is no evidence that the sinusitis resulted in 3 or more 
incapacitating episodes requiring bedrest, treatment by 
physicians and prolonged antibiotic treatment; nor is there 
evidence of at least 6 incapacitating episodes requiring bed 
rest and treatment. However, there is documented evidence of 
a cyst or polyp in the right maxillary sinus. As such, an 
increased evaluation of 30 percent for sinusitis is warranted 
since May 2004, the date the polyp was first documented. 

A higher rating of 50 percent is not warranted as although 
the veteran had sinus surgery, there is no indication the 
surgery was for chronic osteomyelitis. Similarly, there is no 
evidence of constant sinusitis after the September 2006 
surgery. Therefore, an increased evaluation of 30 percent, 
but no higher, will be granted for sinusitis. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Effective Date

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). If the evidence demonstrates that the increase in 
disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a). When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form. 38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a). Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim. Such an informal claim 
must identify the benefits sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen. Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).

The RO initially granted service connection for migraines in 
an October 2002 rating decision. At that time a 10 percent 
evaluation was assigned with an effective date of July 14, 
1999. The veteran did not appeal the October 2002 decision 
and as such it is final. 38 C.F.R. § 20.1103. 

Subsequently, the veteran applied for an increased evaluation 
for her migraine disability. This claim was received by the 
RO on January 21, 2003. An increased evaluation of 50 percent 
was granted effective March 13, 2003. The veteran appealed 
the March 13, 2003 effective date and in her July 2003 Notice 
of Disagreement indicated she wanted an effective date of 
July 1, 1999. In a March 2004 rating decision, the RO granted 
an earlier effective date of January 21, 2003. Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993). As such, the veteran's claim for an earlier 
effective date remains in appeal.

The veteran is correct in her assertion that the effective 
date for the grant of service connection for migraines was 
July 1999. However, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later. In this case, the date 
of the claim is January 21, 2003, the date the RO received 
the veteran's request for an increased evaluation for her 
sinus and migraine disabilities. 

A review of the record reveals there are no formal or 
informal claims for an increased evaluation for migraines 
between the October 2002 rating decision and the January 2003 
application for an increased evaluation. However, an 
effective date could be based on the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date. 38 C.F.R. § 3.400(o)(2). Therefore, the 
Board examined whether or not it was factually ascertainable 
that the veteran's service-connected disabilities.

The veteran's migraine disability was evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100. This Diagnostic Code 
provides for a 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months. The highest or 50 
percent rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 
8100. 

While medical evidence dating from January 2002 reflects a 
history of headaches and prescriptions of imitrex, it fails 
to document clinical findings which are applied to VA's 
Schedule for Rating Disabilities. In other words, it is not 
factually ascertainable that an increased evaluation of 50 
percent for migraine headaches was warranted during the 
period from January 2002 until January 2003. As such, the 
exception contemplated by 38 C.F.R. § 3.400(o)(2) is not for 
application in this case.

The only evidence in support of an effective date prior to 
the currently assigned January 2003 effective date is the 
veteran's own statements that her symptoms were severe enough 
so as to allow for the assignment of a higher rating. The law 
requires that VA ascertain the severity of a disorder by 
competent evidence, measured by specific rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, the veteran has been provided the most generous 
effective date for her 50 percent rating for migraines, and 
an effective date prior to January 21, 2003 is denied. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Total Disability due to Individual Unemployability

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In the present case, the veteran is in receipt of service 
connection for migraines, evaluated as 50 percent disabling, 
status post vaginal hysterectomy evaluated as 30 percent 
disabling and sinusitis, evaluated as 10 percent disabling 
and increased to 30 percent disabling in this decision. The 
combined rating prior to the increase granted in this 
decision was 70 percent; with the increased rating, the 
combined evaluation is 80 percent. Thus, the veteran clearly 
meets the percentage standards of 38 C.F.R. § 4.16(b).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of her service-
connected disabilities alone, taking into consideration her 
educational and occupational background. A review of the 
record reveals that the veteran worked as secretary for the 
United States Navy from May 1995 until March 2000. In her 
application for TDIU she related her disabilities kept her 
from working due to the amount of sick leave. She terminated 
her employment due to conditions and have not worked since 
then.

A June 2001 VA examination reflected the veteran had not 
worked since March 2001. She reported she was retired 
secondary to chronic pain in her back. She indicated she 
worked for the federal government in the Naval Reserves as a 
secretary from 1980 until March 2001. Similarly, June 2001 VA 
examinations of the esophagus and hiatal hernia reported the 
veteran did mostly secretarial jobs from 1980 until March 
2001 at which point she could not work because of right 
shoulder pain. The examination report indicated that prior to 
military service the veteran completed 12th grade and had 
more than 3 years of college in criminal justice 
administration and needed 2 more courses to obtain a degree.

In an undated letter, a VA physician related the veteran's 
conditions precluded her from employment and she medically 
retired because of her headaches, hypertension and sinus 
condition. During the November 2005 VA examination, the 
veteran reported she was unemployed and on medical disability 
retirement. She related her last employment was in 2001. She 
further stated the only social activity she could perform was 
go to church.

During the May 2007 Board hearing, the veteran testified that 
she could not work because of the medication she was taking. 
The veteran reported she last worked in 2001. She explained 
she previously worked as an administrative specialist for the 
Air Force and as an executive secretary for a private 
research company. She indicated she was not in receipt of 
Social Security Administration disability benefits but 
planned to apply for them. The veteran related she was 
limited in activities as she never knew if she would have to 
return home to treat the migraine. 

The veteran also submitted several lay statements in support 
of her claim. A statement from her husband related the 
veteran had constant headaches and indicated daily activities 
were determined by her headaches and limited what they could 
do or how long they could be away from the house. The 
veteran's husband related that friends sat with the veteran 
when he worked. He indicated the veteran spent a lot of time 
in bed due to the headaches and although she tries to do 
things around the house there are times she can not. He 
explained that at times the veteran had to hurry home from a 
trip to the store due to headaches. T.D., the veteran's 
daughter also described the daily occurrence of headaches. 
She related that approximately 3 times per week the headaches 
would be intense enough to cause nausea. She reported seeing 
his mother cry, vomit and break into chills from the 
headaches. Ms. D. explained the veteran slept a lot from the 
medication and that although the veteran tried to accomplish 
household chores and do the family shopping, the veteran was 
often unable to do so. 

C.L., the veteran's friend, reported she sat with the veteran 
when the veteran was unable to get out of bed. Ms. L. 
indicated the veteran had daily headaches; however, some were 
so severe she could not be alone. She indicated when she 
could not sit with the veteran shoe would send her daughter 
to look after the veteran. Ms. L. related that when she first 
met the veteran, the veteran would try to work in the dark 
but that did not always work. She reported the veteran 
frequently went to the emergency room due to intense pain. 
Ms. L. indicated the migraine attacks caused problems with 
the veteran's vision preventing her from driving and walking. 
Severe attacks resulted in the veteran being bedridden. Ms. 
L. explained there were times that they would go to lunch and 
the veteran would take several pain pills or they would have 
to return early due to blurred vision or nausea. Another 
friend, V.S., also explained she would sit with the veteran 
at times as someone always had to be around in case the 
headache flared up. 

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the veteran, the Board 
finds that it is as likely as not the veteran is precluded 
from work by her migraines, sinusitis and status post 
hysterectomy as she is due to his other non-service-connected 
impairments. Although the June 2001 VA examinations related 
the veteran's retirement to shoulder pain, the lay 
statements, veteran's testimony and medical records document 
severe restrictions in activities of daily living and 
employment secondary to the migraines and sinusitis. Thus, 
the evidence is at an approximate balance. 

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994). As such, a total disability evaluation 
based upon individual unemployability is warranted.
ORDER

An evaluation in excess of 50 percent for migraines is 
denied.

An evaluation of 30 percent for sinusitis is granted.

An effective date prior to January 21, 2003 for the grant of 
a 50 percent evaluation for migraines is denied.

A total disability evaluation based upon individual 
unemployability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


